
	

115 HR 5796 : Responsible Education Achieves Care and Healthy Outcomes for Users’ Treatment Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 5796
		IN THE SENATE OF THE UNITED STATES
		June 20, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To require the Secretary of Health and Human Services to provide grants for eligible entities to
			 provide technical assistance to outlier prescribers of opioids, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Responsible Education Achieves Care and Healthy Outcomes for Users’ Treatment Act of 2018 or the REACH OUT Act of 2018. 2.Grants to provide technical assistance to outlier prescribers of opioids (a)Grants authorizedThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall, through the Centers for Medicare & Medicaid Services, award grants, contracts, or cooperative agreements to eligible entities for the purposes described in subsection (b).
 (b)Use of fundsGrants, contracts, and cooperative agreements awarded under subsection (a) shall be used to support eligible entities through technical assistance—
 (1)to educate and provide outreach to outlier prescribers of opioids about best practices for prescribing opioids;
 (2)to educate and provide outreach to outlier prescribers of opioids about non-opioid pain management therapies; and
 (3)to reduce the amount of opioid prescriptions prescribed by outlier prescribers of opioids. (c)ApplicationEach eligible entity seeking to receive a grant, contract, or cooperative agreement under subsection (a) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require.
 (d)Geographic distributionIn awarding grants, contracts, and cooperative agreements under this section, the Secretary shall prioritize establishing technical assistance resources in each State.
 (e)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)an organization— (i)that has demonstrated experience providing technical assistance to health care professionals on a State or regional basis; and
 (ii)that has at least— (I)one individual who is a representative of consumers on its governing body; and
 (II)one individual who is a representative of health care providers on its governing body; or (B)an entity that is a quality improvement entity with a contract under part B of title XI of the Social Security Act (42 U.S.C. 1320c et seq.).
 (2)Outlier prescriber of opioidsThe term outlier prescriber of opioids means a prescriber, identified by the Secretary of Health and Human Services (through use of prescriber information provided by prescriber National Provider Identifiers included pursuant to section 1860D–4(c)(4)(A) of the Social Security Act (42 U.S.C. 1395w–104(c)(4)(A)) on claims for covered part D drugs for part D eligible individuals enrolled in prescription drug plans under part D of title XVIII of such Act (42 U.S.C. 1395w–101 et seq.) and MA–PD plans under part C of such title (42 U.S.C. 1395w–21 et seq.)) as prescribing, as compared to other prescribers in the specialty of the prescriber and geographic area, amounts of opioids in excess of a threshold (and other criteria) specified by the Secretary, after consultation with stakeholders.
 (3)PrescribersThe term prescriber means any health care professional, including a nurse practitioner or physician assistant, who is licensed to prescribe opioids by the State or territory in which such professional practices.
 (f)FundingFor purposes of implementing this section, $75 million shall be available from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of the Social Security Act (42 U.S.C. 1395t), to remain available until expended.
			3.Promoting value in Medicaid managed care
 Section 1903(m) of the Social Security Act (42 U.S.C. 1396b(m)) is amended by adding at the end the following new paragraph:
			
				(7)
 (A)With respect to expenditures described in subparagraph (B) that are incurred by a State for any fiscal year after fiscal year 2025 (and before fiscal year 2029), in determining the pro rata share to which the United States is equitably entitled under subsection (d)(3), the Secretary shall substitute the Federal medical assistance percentage that applies for such fiscal year to the State under section 1905(b) (without regard to any adjustments to such percentage applicable under such section or any other provision of law) for the percentage that applies to such expenditures under section 1905(y).
 (B)Expenditures described in this subparagraph, with respect to a fiscal year to which subparagraph (A) applies, are expenditures incurred by a State for payment for medical assistance provided to individuals described in subclause (VIII) of section 1902(a)(10)(A)(i) by a managed care entity, or other specified entity (as defined in subparagraph (D)(iii)), that are treated as remittances because the State—
 (i)has satisfied the requirement of section 438.8 of title 42, Code of Federal Regulations (or any successor regulation), by electing—
 (I)in the case of a State described in subparagraph (C), to apply a minimum medical loss ratio (as defined in subparagraph (D)(ii)) that is at least 85 percent but not greater than the minimum medical loss ratio (as so defined) that such State applied as of May 31, 2018; or
 (II)in the case of a State not described in subparagraph (C), to apply a minimum medical loss ratio that is equal to 85 percent; and
 (ii)recovered all or a portion of the expenditures as a result of the entity’s failure to meet such ratio.
 (C)For purposes of subparagraph (B), a State described in this subparagraph is a State that as of May 31, 2018, applied a minimum medical loss ratio (as calculated under subsection (d) of section 438.8 of title 42, Code of Federal Regulations (as in effect on June 1, 2018)) for payment for services provided by entities described in such subparagraph under the State plan under this title (or a waiver of the plan) that is equal to or greater than 85 percent.
 (D)For purposes of this paragraph: (i)The term managed care entity means a medicaid managed care organization described in section 1932(a)(1)(B)(i).
 (ii)The term minimum medical loss ratio means, with respect to a State, a minimum medical loss ratio (as calculated under subsection (d) of section 438.8 of title 42, Code of Federal Regulations (as in effect on June 1, 2018)) for payment for services provided by entities described in subparagraph (B) under the State plan under this title (or a waiver of the plan).
 (iii)The term other specified entity means— (I)a prepaid inpatient health plan, as defined in section 438.2 of title 42, Code of Federal Regulations (or any successor regulation); and
 (II)a prepaid ambulatory health plan, as defined in such section (or any successor regulation)..  Passed the House of Representatives June 19, 2018.Karen L. Haas,Clerk 